Citation Nr: 1823610	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-25 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 0 percent for bilateral hearing loss.

2. Entitlement to an increased rating for traumatic arthritis of the right knee and residuals of right medial meniscectomy, evaluated prior to November 3, 2014 as 20 percent disabling for instability and 10 percent disabling for limited extension, 100 percent disabling from November 3, 2014 following right total knee replacement, and 30 percent disabling from January 1, 2016.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  See also February 8, 2018 Attorney Correspondence (request to expedite case due to Veteran's home foreclosure and bankruptcy declaration).  The undersigned is granting the motion and advancing the appeal on the docket based upon severe financial hardship.  38 C.F.R. 20.900(c).

The Veteran served on active duty in the United States Army from November 1979 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated February 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

When the Veteran filed his increased rating claim in October 2011, the Veteran, for his right knee, was in receipt of an evaluation of 10 percent effective April 1, 1989 and 20 percent effective June 7, 2007 for his residuals, status post right medial meniscectomy and generalized ligamentous laxity, and an evaluation of 10 percent effective March 20, 2001 for traumatic arthritis of the right knee.  

In the February 2012 rating decision, the RO continued the 10 percent rating for traumatic arthritis of the right knee.  The Veteran then filed what the Board construes as a Notice of Disagreement (NOD), seeking a higher evaluation for his traumatic arthritis of the right knee, in July 2012.  

A Statement of the Case was issued in June 2014 and the Veteran filed a substantive appeal in July 2014.  

While the increased rating claim was pending on appeal, the Veteran underwent knee replacement surgery, for which the RO granted a temporary award of 100 percent under a new diagnostic code of 5055 effective November 3, 2014, the date of his knee replacement surgery, until January 1, 2016, the first day of the month following the combined 13 month period of convalescence, when he is then rated at the minimum rating of 30 percent.  

As these increases do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a November 2017 hearing before a Veterans Law Judge, who is no longer employed by the Board.  A transcript of the hearing is of record.  The law requires that the Veterans Law Judge, who conducts a hearing on an appeal, must participate in any decision made on that appeal. 38 U.S.C. § 7107(c) (West 2012); 38 C.F.R. § 20.707 (2016).  As such, a February 2018 letter was sent to the Veteran, explaining that the Veterans Law Judge who presided over his hearing is no longer available to participate in his appeal and that he should respond within 30 days if he wished to appear at another Board hearing.  The Veteran responded that he does not wish to appear at another Board hearing and therefore, the appeal was reassigned to the undersigned Veterans Law Judge for adjudication.  38 U.S.C. § 19.3(b).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds remand is warranted for further development of the claims.

First, with respect to the claim for entitlement to an initial rating in excess of 0 percent for bilateral hearing loss, at the November 2017 Board hearing, the Veteran reported that his bilateral hearing loss has been being treated by Clarksville, Virginia VA doctors and that he had a VA audiological examination as recently as one year ago.  See November 2017 Board video conference hearing transcript, pp. 3-4.  However, it does not appear that the RO has developed this lead, as the most recent VA records on file date only up to June 2015 and no such VA audiological examination that the Veteran referred to at his hearing is of record.  Therefore, the claim must be remanded to obtain any outstanding VA treatment records, dating from July 2015 to the present, including the outstanding VA audiological examination report.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c) (The duty to assist includes assisting the claimant in the procurement of relevant records).  

Next, the Veteran last received VA examinations for his right knee, prior to his total knee replacement, in August 2012 and October 2014.  Since the Veteran's August 2012 and October 2014 VA knee examinations, the United States Court of Appeals for Veterans Claims (Court) issued decisions in the cases of Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017), which affects the Veteran's case prior to his total right knee replacement.  Thus, under normal circumstances, remand for a VA examination would be needed.  However, in this case, the Veteran received a total right knee replacement in November 2014.  Consequently, a retrospective medical opinion on his right knee for the period from October 2010 (one year before his increased rating claim was received) until his total knee arthroplasty in November 2014 is in order.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  

Thus, the provider of the retrospective medical opinion is asked to opine whether the Veteran's disability picture more closely approximates a higher rating at any time from October 2010 (one year before his increased rating claim was received) until his total knee arthroplasty in November 2014, including under DCs 5010-5261 and 5259-5257.  There is significant medical evidence of record that should be examined in conjunction with the opinion.  Moreover, to the extent possible, the retrospective opinion on his right knee disability (for the relevant period prior to his total right knee replacement surgery) should also comply with the requirements of the holding in Correia and Sharp.

The Veteran also asserted during his November 2017 Board hearing that his total right knee replacement has resulted in severe pain and discomfort and that therefore, for his right knee disability, status post total knee replacement, he may be entitled to a rating higher than his minimum rating of 30 percent rating under DC 5055.  As discussed in the Introduction of this decision, his right knee is currently rated under a new DC of 5055 at 100 percent effective November 3, 2014, the date of his knee replacement surgery, until January 1, 2016, the first day of the month following the combined 13 month period of convalescence, when he is then rated at the minimum rating of 30 percent.  On remand, the RO should obtain any outstanding VA treatment records related to the Veteran's right knee, and thereafter, the Veteran should be provided a VA examination to determine the nature and severity of his right knee disability, status post total knee replacement, to see if a rating higher than 30 percent is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Finally, as to the issue of entitlement to TDIU, the Board finds the TDIU issue inextricably intertwined with the claims being remanded, as the criteria for TDIU are dependent, in part, on the Veteran's service-connected disability ratings.  Thus, remand is warranted for development and consideration of the TDIU issue as well. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary assistance from the Veteran, obtain any VA treatment records, dating from July 2015 to the present, to include any outstanding audiology examinations, that relate to treatment for his bilateral hearing loss.

2.  With any necessary assistance from the Veteran, obtain any outstanding VA treatment records pertaining to the Veteran's right knee disability.  

3. After completing the above action, schedule the Veteran for a VA examination.

A) The examiner should first determine the current nature, extent and severity of his right knee disability, status post total knee arthroplasty.  The claims file must be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner should report all signs and symptoms necessary for evaluating the Veteran's right knee disability, status post total knee arthroplasty under the rating criteria. 

B) In addition, the examiner should also provide a retrospective medical opinion as to the nature, extent and severity of his right knee disability from October 2010 October 2010 (one year before his increased rating claim was received) until his total knee arthroplasty in November 2014.  The examiner should report all signs and symptoms necessary for evaluating the Veteran's right knee disability prior to his total knee arthroplasty under the rating criteria.  

For the retrospective medical opinion, the examiner should also provide the range of motion in degrees of the knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use of the knee.  In this regard, the examiner must indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups. 

ANY ADDITIONAL IMPAIRMENT ON USE OR IN CONNECTION WITH FLARE-UPS SHOULD BE DESCRIBED IN TERMS OF THE DEGREE OF ADDITIONAL RANGE OF MOTION LOSS.  THE EXAMINER SHOULD SPECIFICALLY DESCRIBE THE SEVERITY, FREQUENCY, AND DURATION OF FLARE-UPS; NAME THE PRECIPITATING AND ALLEVIATING FACTORS; AND ESTIMATE, PER THE VETERAN, TO WHAT EXTENT, IF ANY, SUCH FLARE-UPS AFFECT FUNCTIONAL IMPAIRMENT.  IF THE EXAMINER IS UNABLE TO CONDUCT THE REQUIRED TESTING OR CONCLUDES THAT THE REQUIRED TESTING IS NOT NECESSARY IN THIS CASE, HE OR SHE SHOULD CLEARLY EXPLAIN WHY THAT IS SO.

4. For all opinions, the RO should ensure that a rationale is provided, to include specific discussion of the medical principles involved and the relevant facts.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

5. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6. THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

7. After completion of the above development, readjudicate the issues on appeal, including the Veteran's claim for TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the entire appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




	(CONTINUED ON NEXT PAGE)







_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




